Citation Nr: 1454136	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for eosinophils, to include as due to in-service exposure to asbestos or radiation.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran also presented testimony regarding the issue of entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).  While the RO issued a Statement of the Case on this matter in February 2013, a VA Form 9, Substantive Appeal, is not of record.  Accordingly, it is not currently before the Board.

After the hearing, the Veteran submitted additional medical evidence and lay statements, as well as a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal. See 38 C.F.R. § 20.1304 (2013).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

The issues of entitlement to service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Eosinophilia is not a disease or disability within the applicable law and regulations.

2.  The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels consistent with his duties as a rifleman during service.  

3. The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels consistent with his duties as a rifleman during service.  


CONCLUSION OF LAW

1. A disability manifested by elevated eosinophils was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. Bilateral sensorineural hearing loss disability was incurred in service.  38 U.S.C.A.§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.303, 3.385 (2013).

3. Tinnitus was incurred in service.  38 U.S.C.A.§§ §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

As regards the remaining claim herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


In a March 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private treatment records as well as Social Security Administration (SSA) records.

The Board acknowledges that the Veteran has not been afforded a VA examination pertaining to the claimed eosinophilia.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

 In this case, there is no showing of a disorder manifested by elevated eosinophils. Under these circumstances, the Board finds that a VA examination is not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II.  Analysis

As an initial matter, the Board notes that the appellant did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

A. Eosinophils

The Veteran contends that he is entitled to service connection for an elevated level of eosinophils in his blood count, as he believes that this condition is related to in-service exposure to asbestos or to radiation.

The Veteran's service treatment records do not include any complaint, finding, or diagnosis related to eosinophils.  A March 1964 discharge examination was normal. 

The Veteran submitted a laboratory reports dated in December 1989 and May 2002 noting a higher than normal level of eosinophils.  

During the Veteran's April 2013 Board hearing, the Veteran reported that he had an abnormal blood count, anywhere from 10 to 14 times higher than normal.   He was told that the condition could be due to parasites in his stomach, allergy, or something wrong in his blood.  He indicated that he underwent testing of his stool, which ruled out certain causes, and did not have any allergies. He noted that VA said he had an "acute infection from it," but he had no acute infection as far as he knew.  He expressed his belief that exposure to asbestos or radiation in service caused his eosinophilia.

A May 2013 consultation report from the Southern Cancer Center reflects that the Veteran presented with a history of longstanding eosinophilia for about 25 years.  The Veteran reported that his main concern was whether or not it was related to some toxic water he was exposed to at Camp Lejeune.  It was noted that he was worked up in the past for allergies and parasites.  He had never had a documented tissue infiltration of the eosinophilia.  His complete blood count was otherwise normal with normal white count, normal platelets, and normal red count except for mean cell volume, which was slightly elevated.  

After a review of symptoms and physical examination, the examiner noted an impression of asymptomatic eosinophilia for 25 years.

A June 2013 report from Southern Cancer Center notes that the Veteran was in the middle of a case with VA for compensation for exposure to toxic water at Camp Lejeune.  He was concerned about his increased eosinophils and that it indicated an underlying deficiency of his immune symptoms that could have caused toxicity.  The examiner noted that he checked some immunoglobulins, which were low or elevated.  The examiner performed additional testing to ensure that there was no underlying cell mediated lymphocytotoxicity causing the elevated eosinophilia.  This was noted to be negative as well.  His complete blood count was essentially normal on examination.  No abnormalities were noted on review of symptoms or examination.  An impression of chronic reactive eosinophilia was indicated.  

The Board notes that the term 'disability' as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Here, while there are findings of elevated eosinophils on laboratory testing, a laboratory finding is not, in and of itself, a disability for which VA compensation benefits are payable. See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

There is no evidence of record suggesting the Veteran's eosinophilia causes any impairment of earning capacity or showing that the Veteran has a current disability manifested by eosinophilia.  The May 2013 private physician indicated that the Veteran's eosinophilia was asymptomatic.

The existence of a current disability is the cornerstone of a claim for VA disability benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). Therefore, in the absence of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  As such, discussion of the remaining service connection criteria is not warranted.

To the extent that the Veteran contends that he has a disability related to his eosinophilia, there is no objective evidence to support his contentions. The Board has also reviewed the lay statements in support of his claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection). Although the Veteran is competent to report that which he senses, he has not discussed any symptomology related to eosinophilia and merely indicated that his blood count levels are abnormal.   Moreover, his report is far less probative and less credible than the actual clinical findings. 

The Board has considered the benefit-of-the-doubt doctrine in this case; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hearing Loss and Tinnitus

The Veteran also contends that his hearing loss and tinnitus began in service and resulted from exposure to loud noises, including weapons fire.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hearing loss or tinnitus.  On discharge examination in March 1964, a whispered voice test was 15 out of 15 bilaterally.

Following discharge from service, an April 1990 private audiological evaluation reflects that the Veteran was seen for evaluation in September 1988 and March 1990.  He reported on both occasions that he had trouble understanding conversations when several people were talking, or in a crowd when there was background noise.  He also expressed difficulty hearing the television and understanding on the phone.  Test results indicated that he had mild to moderate sensorineural hearing loss bilaterally.  The examiner noted that he should be considered a candidate for mild gain hearing aids.

In a November 2009 statement, L.C., board-certified in hearing instrument sciences, indicated that she tested the Veteran's hearing and found him to have severe to profound hearing impairment with noise-induced loss.  She opined that the Veteran's hearing loss and tinnitus may be the result of his service.  An audiogram revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
85
85
105
LEFT
90
75
35
90
110

The examiner noted that the testing was for screening purposes only.

In a July 2010 statement, L.C. reiterated her opinion that the Veteran's hearing loss and tinnitus may be a result of his military service due to loud noise.

On VA examination in August 2010, the examiner noted that she reviewed the November 2009 report, which revealed bilateral severe to profound hearing impairment.  She noted that, as this test was a screening, no crosscheck was performed.  As such, the validity of this test was not indicated and was questionable.  She also noted that she reviewed the opinion of L.C., a hearing instrument specialist, suggesting that the Veteran's hearing loss and tinnitus may be the result of his military service.

The Veteran reported noise exposure in service, including weapons fire from 81 millimeter mortars, 106 rifles, M-1 rifles, and .45 caliber pistols.  With respect to occupational noise exposure, the Veteran reported that he worked for 24 years as a machine operator, and noted that he wore hearing protection.  He denied recreational noise exposure.   The Veteran reported that his tinnitus began in 1960 after being exposed to rifle and mortar fire.

On testing, the examiner noted that only puretone threshold evaluation was used because testing was considered invalid.  The descending pure-tone responses were greater than 10-20 decibels greater than ascending responses.  Speech reception thresholds did not equal puretone threshold averages.  The Veteran was reportedly re-instructed on three occasions, but the inconsistencies continued.  Volunteered word recognition was poor. With respect to middle ear status, the examiner indicated that she could not obtain a seal for tympanometry and left ear otoacustic emission testing in the left ear.  

In a September 2010 addendum, the examiner indicated that the Veteran's responses to audiology testing were inconsistent with a known diagnosis.  She indicated that this could occur with mental illness, feigning, and/or cognitive dysfunction.  Therefore, she was unable to render an appropriate diagnosis or opinion without resorting to mere speculation.  She further indicated that she had performed an equipment check and the equipment was in calibration and did not malfunction.

In various statements dated in 2011, the Veteran's fellow battalion members indicated that they were exposed to very loud noises from mortars, rifles, and pistols, and they were not issued hearing protection.  

In a March 2011 report, Dr. J. of the University of South Alabama Department of Speech Pathology and Audiology, Speech and Hearing Center, indicated that the Veteran had a moderate severe neurosensory hearing loss and associated tinnitus.  An audiogram revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
75
90
LEFT
45
40
65
85
100
	
He noted that he utilized recorded CNC for word recognition scores, and speech discrimination was 70 percent in the right ear and 64 percent in the left ear.  He indicated that it was his professional opinion that the Veteran's hearing loss and tinnitus are at least as likely as not related to his military service.

In a March 2011 statement, an audiologist from the University of South Alabama Department of Speech Pathology and Audiology, Speech and Hearing Center, noted that the Veteran reported hearing difficulties since his service which had progressed over the years.  He currently wore an inexpensive behind-the-ear hearing device in his left ear, which reportedly helped his speech understanding in quiet conditions.  The Veteran also endorsed a persistent bilateral tinnitus characterized as a buzzing or ringing which began while at a shooting range in boot camp.

The audiologist further noted that information obtained from the Veteran's DD 214 revealed that he was a rifleman during his service with the Marines from 1960 to 1964.  He stated that, during enlistment, he operated various weapons including 81 millimeter mortars, 106 millimeter recoilless rifles, M-1 rifles, and .45-caliber pistols without the use of hearing protection on a regular basis.  In addition, he noted that he was exposed to loud noise levels associated with machinery, vessels, and demolitions on a regular basis.  The Veteran reported normal occupational noise exposure as a machine operator and indicated that he consistently wore hearing protection at his job.  With respect to recreational noise exposure, the Veteran reported that he went hunting when he was younger, but he did not shoot often.  He also used a lawnmower with occasional use of hearing protection.

Puretone results for the right ear revealed a mild sensorineural hearing loss for the frequency range of 250-1000 Hertz, sloping to a moderate to profound sensorineural hearing loss from 1500-1800 Hertz.  Testing of the left ear revealed moderate sensorineural hearing loss for the frequency range of 250-1000 Hertz sloping to a moderately severe to profound sensorineural hearing loss for the frequency range of 1500-8000 Hertz. Word Recognition Scores were obtained utilizing the Maryland CNC lists in a quiet condition.  His word recognition scores were considered to be fair in the right ear at a decibels hearing level of 65 and poor in the left ear at a level of 75.  The examiner concluded by opining that the Veteran's hearing loss and tinnitus are at least as likely as not related to his noise exposure during military service. 

During the Veteran's April 2013 Board hearing, the Veteran testified that he began having problems with his hearing in service that had gotten progressively worse since his discharge.  He noted that he shot weapons on a shooting range with no hearing protection.  The Veteran also reported that he noticed the onset of tinnitus in service after service. 

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In this regard, the Veteran reported being exposed to loud noise during service, including weapons fire and artillery noise.

Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 U.S.C.A. § 1154.  

According to the findings of the March 2011 private examiner, the record also reflects a current bilateral hearing loss disability as determined by 38 C.F.R. § 3.385, as well as a diagnosis of tinnitus.  The remaining question is whether these disabilities are related to in-service noise exposure.  

After a careful review of the entire record, the Board finds the evidence supports the claim.  In regard to etiology, the only evidence that actually addresses the issue is positive.  In particular, the March 2011 private audiology opinion links the Veteran's hearing loss and tinnitus to his in-service noise exposure.  The VA examiner did not actually reach an opinion and did not indicate why another examination was not warranted despite inconsistencies in testing.

The Board further points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Accordingly, service connection is warranted for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for eosinophils, to include as due to in-service exposure to asbestos or radiation, is denied.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his lumbar and cervical spine disabilities are related to strenuous in-service duties including marching in combat gear and lifting and carrying heavy objects such as mortars, and sleeping on hard surfaces.  He noted that he underwent testing in 1968, less than 4 years after his discharge from service, which revealed ruptured discs.

Post service treatment records note diagnosis of degenerative disc disease of the lumbar and cervical spine.

A December 1987 report notes that the Veteran underwent care in 1968 for neck and shoulder girdle symptoms which were quite resistant.  The report also reflects that the Veteran was hospitalized in 1971 with diagnosis of osteoarthritis and rheumatoid arthritis.  At that time, the Veteran was seen for musculoskeletal complaints related to his occupational duties involving use of the upper extremities in loading and servicing heavy wire equipment.  

In a statement dated in December 2009, the Veteran's treating physician, Dr. T. expressed that the Veteran's spinal condition may in fact be related to and contributed by his military service. In November 2010, the Dr. T. wrote a statement that he believed that the Veteran's cervical and lumbar spinal condition to be at least as likely as not related to service, though he did not provide any rationale for the opinion expressed.
 
VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

Given that the record reflects current lumbar and cervical spine disabilities that may be related to service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for lumbar and cervical spine disabilities. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

 2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current lumbar and cervical spine disability(ies). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current lumbar and/or cervical spine disability was incurred in service or is otherwise medically related to service. In providing the requested opinions, the examiner is asked to address the medical evidence of record as well as the Veteran's statements regarding the onset of his cervical and lumbar spine symptoms in service and his report of strenuous activities during service, including heavy lifting, carrying, and marching.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


